 

‘

Case 1:18-cr-00123-CCB Document 38 Filed 03/11/19 Page 1 of 2
(ER 6 Sat) Rex No. (43987037)

Federal Correctional Institution
FCI Cumberland
P.O. Box 1000
Cumberland, Maryland 21502

eee. FILED —~—— ENTERED
Date: ( 3- /- (Go. Te LOGSED RECEIVED

MAR 1 1 2019

AT BALTI MORE
CLERK, U.S.
TO: Clerk of the Court, DISTRICT OF MANY
United States District Court BY
101 West Lombard Street

Baltimore, Maryland 21202 _

DEPUTY

RE: Identification of Court Reporter

Case No. CCB /-/g rr -~00 (23-00

Clerk of the Court;

The purpose of this correspondance is to ask your office to IDENTIFY
the Court Reporter. assigned to the above mentioned Case No. and forward copies
of the current docket sheet as well as any other document{s] availible at no
charge.

Additionally I ask that you please forward this request directly to
the assigned Court Reporter with instructions to forward a QUOTE of the price
for the SENTENCING Transcript{s] directly to myself. Thank you for your time

Lie Sid

SIGNATURE

and have a great day...
eve Smith

$ 63437-0387

‘P.O. Box looo .
Comberland md 2X Sal

Court Clerk
401 W Lombard ST
Baltimore, MD 21201

(63837-0372
"|
|
| United States

s —————~ RECEIVED

! MAR 1 1 2019

| AT BALTIMO
CLERK. U.S. OISTRICS ’
WS. OISTRICT co
eee
| DEPUTY

4

Lad

i a EP Vie

 
